McLaughlin, J. :
Action to recover damages for personal injuries alleged to have been sustained by reason of defendants’ negligence. The plaintiff had a recovery and defendants appeal.
At the time the plaintiff was injured he was at work with other employees of the defendants in a trench about sixty feet long, thirty feet deep, and ten to fifteen feet wide, the first few feet of which *81was of earth and the balance rock. The earth was supported by a sheathing which consisted of perpendicular planks extending from the surface to the rock, to which were fastened horizontal timbers called breastpieces, and between which on each side of the trench were placed timbers called braces. One of the braces became detached, fell- and struck the plaintiff, inflicting the injuries of which he complains.
At the trial the testimony of the parties was directed mainly towards showing the cause of the fall of the brace, the plaintiff contending, in substance, that the sheathing was improperly constructed and the brace improperly supported; that by reason of such improper construction the sheathing receded and thereby caused the brace to fall. He also contended that prior to the accident defendants’ superintendent had been informed that the brace was liable to fall. The defendants, on the other hand, contended that the cqnstruction in the first instance was proper ; that the brace wras properly supported, and that there were sufficient materials on the ground to make the sheathing and brace safe if they became unsafe by reason of the sheathing receding.
The facts connected with the fall of the brace were not complicated, nor was the sheathing of such a character that a person of ordinary intelligence could not comprehend the situation after the facts relating to its construction had been given. Several witnesses described in detail the manner of its construction, and it was for the jury to say, upon such testimony, whether the defendants had performed the duty they Owed the plaintiff, viz., to furnish him a reasonably safe place in which to work. This, of course, depended upon the fact whether they used due care in the construction of the sheathing in' the first instance and thereafter properly inspected the same as the work progressed. Notwithstanding the fact that there was nothing complicated about the construction of the sheathing, including the brace and the way in which it was supported, witnesses were permitted to give their opinion as to whether it was properly constructed as well as whether the trench was a reasonably safe place in which to work. Thus, the witness Murphy was permitted to state that in his opinion the sheathing was not “ properly constructed; ” the witness Sheehan that under the circumstances detailed “ it was not very safe for a man to work there; ” and the *82witness Hayes that in his opinion the cause of the fall of the brace was “ the weakening of the bank behind the sheathing.” Objections were made by the defendants to these questions, upon the ground, among other, that they were incompetent and not the subject of expert testimony. The objections were overruled and exceptions taken. Under the rule laid down in Dougherty v. Milliken (163 N. Y. 527) the objection should have been sustained. .The witnesses were asked in substance whether the sheathing was properly constructed and whether it was a proper place in which to work. This was an issue in the case which the jury could readily determine upon the statement of all the facts concerning the construction of the sheathing as well as the place in which the plaintiff was when he was injured. No special training or experiencé . was required to enable one to draw a correct conclusion as to these matters when all of the facts bearing upon them had been given, and for this reason the opinion evidence was improper. (Kelpy v. Triest, 73 App. Div. 597; Dittman v. Edison Electric Illuminating Co., 87 id. 68.)
In the case last cited the plaintiff sustained an injury by the breaking of a leather belt. A judgment in his favor was reversed because a witness was. permitted to state that a reasonable inspection of the belt by a competent person ought to have disclosed the fact that it was unsafe, the court saying: “ On a disclosure of the facts it needed no expert knowledge to determine what would be a reasonable inspection, what such inspection would disclose, or if it disclosed the fact that the belt was worn out and rotten that it was an unsafe appliance to use in the operation of machinery.” .'
So here, after the witness had stated the nature and extent of the excavation, had detailed the method in which the sheathing was constructed, the jury could determine just as correctly as an expert could whether the construction was proper and whether the place in which the plaintiff was working was a reasonably safe One.
The judgment must also be reversed for another reason. The complaint alleged that one of plaintiff’s coservants — the one who Constructed the sheathing — was incompetent, but upon the trial no evidence was given tending to establish this fact. The plaintiff, however, was permitted to show, against defendants’ objection and exception, that this person. was discharged the day following the *83accident. This was error. The reason which induced defendants to discharge such person was not an issue to he tried, nor did the fact of his discharge following the accident tend to show the defendants were negligent any more than his retention would have tended to show their freedom from negligence.
It follows that the judgment and order appealed from must be reversed and a new trial ordered, with costs to the appellants to-abide the event.
Van Brunt, P. J., O’Brien and Laughlin, JJ., concurred.